PD-0120-15
                                              PD-0120-15                     COURT OF CRIMINAL APPEALS
                                                                                              AUSTIN, TEXAS
February 4, 2015                                                           Transmitted 2/2/2015 12:00:00 AM
                                                                             Accepted 2/4/2015 10:22:48 AM
                                                                                               ABEL ACOSTA
                                        NO. ______________________                                     CLERK

  JORGE GARCIA                                      §    IN THE COURT OF
                                                    §
  VS.                                               §    CRIMINAL APPEALS
                                                    §
  STATE OF TEXAS                                    §    OF TEXAS

           FIRST UNOPPOSED MOTION FOR EXTENSION OF TIME TO
                FILE PETITION FOR DISCRETIONARY REVIEW

  TO THE HONORABLE JUDGES OF SAID COURT:

           Now comes JORGE GARCIA, Appellant in the above styled and numbered

  cause, and moves for an extension of time of 45 days to file a petition for

  discretionary review, and for good cause shows the following:

           1.        On December 18, 2014, the Thirteenth Court of Appeals in Corpus

  Christi-Edinburg affirmed appellant's conviction and rendered its opinion and

  judgment in JORGE GARCIA v. State, Trial Court No. 98-CR-446-B. Court of

  Apeals No. 13-13-00547. This petition is therefore due on January 20, 2014.

           2.        Appellant requests an extension of time for file his petition for

  discretionary review of forty-five days, to March 6, 2015. This is Appellant’s first

  request for an extension of time in this case.

           3.        Appellant relies on the following facts as reasonable explanation for

  the requested extension of time: Counsel has been unable to complete the petition

  for the reason that Counsel has been laboring under an unusually heavy caseload

  TRANSC:/RJWN/LP/Garcia.MotExtTime.CCA.wpd
and, having been retained by Appellant on January 16, 2015, has not had sufficient

opportunity to complete and file the petition for discretionary review in this matter.

         4.        The undersigned has conferred with opposing counsel, who indicated

there was no opposition to this request.

         5.        Defendant is currently not incarcerated an remains on out on bond.

               WHEREFORE, PREMISES CONSIDERED, appellant respectfully

requests an extension of 45 days, i.e. until March 6, 2015, to file a petition for

discretionary review.

                                            Respectfully submitted,

                                            LAW OFFICES OF
                                            RICHARD J. W. NUNEZ, L.L.P.C.
                                            144 E. Price Road
                                            Brownsville, Texas 78521
                                            Tel: (956) 541-8502
                                            Fax: (956) 541-8623



                                            By:/s/Richard J. W. Nunez
                                              Richard J. W. Nunez
                                              State Bar No. 15134600
                                              E-Mail: rjwnlaw@aol.com
                                              Attorney for JORGE GARCIA




TRANSC:/RJWN/LP/Garcia.MotExtTime.CCA.wpd
                                      CERTIFICATE OF SERVICE

         This is to certify that on January 31, 2015, a true and correct copy of the

above and foregoing document was served on the District Attorney's Office,

Refugio County:

                                      Hon. Rene Gonzalez
                                      Office of the Cameron County District Attorney
                                      Cameron County Courthouse
                                      973 E. Harrison Street
                                      Brownsville, Texas 78520
                                      Telecopier: 956/544-0869

                                                   /s/Richard J. W. Nunez
                                                   Richard J. W. Nunez


                                            CERTIFICATE OF CONFERENCE

           I certify that I have conferred with Hon. Rene Gonzalez, assistant District Attorney

 with the Office of the Cameron County Dsitrict Attorney’s Office, who indicated that this

 motion is unopposed.


                                                   /s/Richard J. W. Nunez
                                                   Richard J. W. Nunez




TRANSC:/RJWN/LP/Garcia.MotExtTime.CCA.wpd